Jasen, J.
(dissenting). By its decision today, the majority adopts what I believe will be viewed as a per se rule holding that the erroneous denial of a motion to suppress a written confession can never be considered harmless error, notwithstanding the introduction at trial of a prior untainted oral confession identical to the former in all material respects. As I cannot agree with this result, I respectfully dissent.
Admittedly, the existence of a writing can only but confirm a prior oral statement. Were this the only factor to be considered in this case, I would agree with the majority’s rejection of the proffered harmless error analysis. However, totally ignored by the majority is the effect of the police officers’ testimony as to their discovery of the evidentiary fruits of this brutal crime in the precise locations described by defendant in his voluntary oral confession. As the majority concluded, "the retrieval of the evidence was initiated well before Garofolo’s *605statement had been reduced to writing.” Under these circumstances, confirmation of defendant’s untainted oral confession in the minds of the jury was certainly accomplished through the police officers’ highly incriminating testimony and the introduction of the lawfully discovered evidence of the crime: to wit, the nightstick used to commit the murder, the victim’s earring, and the defendant’s bloody clothing. What further effect could the written confession, identical to the oral, have had upon the outcome of this trial? Given the unique facts of this case, I cannot conclude that there exists a reasonable possibility that the erroneous introduction of either defendant’s written confession or his statements made while in jail contributed to his conviction. (See People v Almestica, 42 NY2d 222, 224; People v Crimmins, 36 NY2d 230, 237.)
The order of the Appellate Division should be affirmed.
Chief Judge Cooke and Judges Gabrielli, Jones and Wachtler concur with Judge Fuchsberg; Judge Jasen dissents and votes to affirm in a separate opinion.
Order reversed, etc.